Title: To George Washington from Major General Philip Schuyler, 12 September 1776
From: Schuyler, Philip
To: Washington, George

 

Dear Sir
Albany september 12th 1776

Yesterday I was favored with a Letter from General Gates of the 7th instant, continued to the 8th, Covering the Information given by a Hessian Deserter & Copy of his Capitulation, Copies whereof I do Myself the Honor to inclose.
General Gates informs Me “No Intelligence that can be depended upon, has Yet arrived from the Fleet, Scouts & Parties are out by Land & by Water to make Discoveries.”
Part of the Militia of this County are now in this Town & schenectady & more are daily coming in, I have not heard a Line from Colo: Dayton, since that of the 4th instant, I have therefore requested the Militia to remain here, untill I shall be enabled to Judge, which Way It will be proper to March them. I am Dr Sir, most respectfully Your Excellencys Obedt Humble servt

Ph: Schuyler

